Alessandroni, J.,
This rule raises but one question. The plaintiff obtained judgment against Bernard Poiikoff and Bella Poiikoff, and subsequently Bernard Poiikoff died. Upon his death, Bella Poiikoff became entitled as beneficiary to a death benefit payable to her by the Brith Achim Beneficial Association of which her husband was a member. The plaintiff subsequently issued an attachment naming the Brith Achim Beneficial Association garnishee and claiming the death benefit due to Bella Poiikoff.
The motion to quash is based upon section 11 of the Act of May 20, 1921, P. L. 916, which provides: “No money or other benefit, charity, relief or aid to be paid, provided or rendered by any such society shall be liable to attachment, garnishment or other process. . . .” The answer to the petition for the rule to quash merely alleges that section 11 of the above act is unconstitutional as it violates article ill, section 7, of the Constitution of Pennsylvania.
*15Article III, section 7, provides that “the general assembly shall not pass any local or special law . . . granting to any corporation, association or individual any special or exclusive privilege or immunity. . . .”
It is apparent that this is the only possible provision of article III, section 7, which can apply. It is also obvious that this restricts the legislature from granting to a corporation, association or individual any special or exclusive privilege or immunity. No attempt to do this forbidden act was made by the legislature. Section 11 applies alike to all fraternal benefit organizations and is not an arbitrary or unreasonable classification. No authority has been cited by the plaintiff to support the contention raised, and we, therefore, are of the opinion that the rule to quash the attachment should be made absolute.
And now, to wit, Dec. 15, 1930, the rule to quash the attachment is made absolute.